Title: John Adams to Thomas Jefferson, 2 Dec. 1785
From: Adams, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            

              Grosvenor Square

               Dec. 2. 1785.
            
          

          Mr Nathaniel Barrett, a Gentleman of a
            respectable Family in Boston, of a fair Character and long Experience in Trade, will
            have the Honour to deliver you this Letter. He comes to France, for the express Purpose,
            of negotiating with proper Persons concerning the Proposals of Monsieur Tourtille de
            Sangrain, relative of Sperma Cæti Oil. I beg Leave to recommend him and his Business to
            your Attention. I mean this however as mere matter of Form, as I know very well, that
            your Zeal for the Support of our Whale Fishery, would have been Introduction enough for
              Mr Barrett to you, without any Interference of mine. With
            great / Respect and Esteem, I have the Honour to be, / Dear sir, your most obedient and
            most humble / servant

          
            
              John Adams.
            
          
        